Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark

This Office action has been issued in response to amendment filed on 07/26/2022. 

Terminal Disclaimer

The terminal disclaimer filed on 07/26/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowance

Claims (1-19), 20 and 21 are allowable.

Reason for Allowance

The cited arts of record, Greenberg et al. US Patent Application Publication US 20160103563 A1 (hereinafter Greenberg) in view of Jordan et al. US Patent Application Publication US 20170075663 A1 (hereinafter Jordan) teaches producing content for webpages.
Claims (1-19), 20 and 21 are allowable. Independent claims 1 and 19 are allowable because the prior arts of record do not teach a process of integrating a webpage components (WPC) of a source webpage into a target webpage, wherein the WPC is used as a module. Wherein the process includes creating WPC module, producing a scheme of the source webpage, embedding the source data element in the source webpage and interpreting the source scheme data element to produce the target WPC. The cited arts of record, Greenberg et al. US Patent Application Publication US 20160103563 A1 (hereinafter Greenberg) in view of Jordan et al. US Patent Application Publication US 20170075663 A1 (hereinafter Jordan) do not explicitly disclose, teach, or suggest the claimed limitations of:
Claim 1.
receiving one or more source web page components (WPCs), each comprising a plurality of instruction code elements in a respective plurality of syntaxes, wherein each instruction code element defines one of an appearance of the source WPC, a styling of the source WPC, a functionality of the source WPC, and at least one server-side instruction;
producing at least one source scheme data element, comprising information of the plurality of instruction code elements of a source WPC the one or more source WPCs, as a single instruction code element, having a single code syntax;
creating a source web page, by using the one or more source WPCs as modules in the source web page; and
embedding the at least one source scheme data element, or a reference to the at least one source scheme data element in the source web page.

Claim 20.
receive one or more source web page components (WPCs), each comprising a plurality of instruction code elements in a respective plurality of syntaxes, wherein each instruction code element defines one of an appearance of the source WPC, a styling of the source WPC, a functionality of the source WPC, and at least one server-side instruction;
produce at least one source scheme data element, comprising information of the plurality of instruction code elements of a source WPC the one or more source WPCs, as a single instruction code element, having a single code syntax;
create a source web page, by using the one or more source WPCs as modules in the source web page; and
embed the at least one source scheme data element, or a reference to the at least one source scheme data element in the source web page.

Claim 21.
receiving at least one WPC, each comprising a plurality of instruction code elements in a respective plurality of syntaxes, wherein each instruction code element defines one of an appearance of the source WPC, a styling of the source WPC, a functionality of the source WPC, and at least one server-side instruction;
producing at least one first scheme, comprising information of the plurality of instruction code elements of a source WPC the one or more source WPCs, as a single instruction code element, in a unified scheme format;
interpreting the at least one scheme to produce at least one second scheme, comprising a representation of one or more instantiations of WPCs in an interpreted format; and
producing a web page by using one or more instantiations of WPCs of the at least one second scheme.

(in combination with all other features in the claim).
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144